--------------------------------------------------------------------------------




UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE SUCH SECURITIES BEFORE JULY 27, 2008.  RIGHTS
TO TRANSFER AND ASSIGN THE SECURITIES REPRESENTED HEREBY ARE FURTHER RESTRICTED
BY THE TERMS HEREOF.

THIS CERTIFICATE, AND THE COMMON SHARE PURCHASE WARRANTS EVIDENCED HEREBY, WILL
BE VOID AND OF NO VALUE UNLESS EXERCISED ON OR BEFORE 5:00 P.M. (TORONTO TIME)
ON MARCH 27, 2010.

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

MARCH 27, 2008

INTELGENX TECHNOLOGIES CORP.

a corporation incorporated under the laws of Delaware
and having its principal office at
6425 Abrams

Ville St-Laurent, Quebec

H4S 1X9




NO. CW-●

● WARRANTS

 

Each entitling the holder to acquire one (1) common share of IntelGenx
Technologies Corp., subject to adjustment in certain circumstances.




COMMON SHARE PURCHASE WARRANTS

THIS IS TO CERTIFY THAT for value received ● (the “Holder”) is the registered
holder of the number of Warrants stated above and is entitled, for each whole
Warrant represented hereby, to purchase one fully paid and non-assessable common
share (“Shares”) in the capital of IntelGenx Technologies Corp. (the
“Corporation”) at any time from the date of issue hereof up to and including
5:00 p.m. (Toronto Time) on March 27, 2010 (the “Expiry Time”) at a price per
Share equal to US$1.02, however, in the event that the Liquidity Conditions (as
herein defined) are not met on or before the Penalty Date (as hereinafter
defined), each Warrant shall entitle the holder thereof to purchase one Share on
the same terms but at a price per share equal to US$0.93 subject to adjustment
as hereinafter provided (the “Exercise Price”), upon and subject to the
following terms and conditions.

1.

The Warrants represented by this Warrant Certificate may not be exercised in the
United States or by or on behalf of a U.S. Person nor will the Shares issuable
upon exercise of these Warrants be registered or delivered to an address in the
United States, unless an exemption from registration under the U.S. Securities
Act or the securities laws of any U.S. state is available, and the Corporation
receives an opinion of counsel to such effect in form and substance satisfactory
to it.  As used herein, the terms “United States” and “U.S. Person” have the
meanings ascribed to them in Regulation S under the U.S. Securities Act.

The Warrants represented by this Warrant Certificate and the Shares issuable
upon exercise of these Warrants are subject to certain resale restrictions under
applicable securities legislation and unless permitted under securities
legislation and subject to Section 15 hereof, the Warrants and the Shares may
not be traded before July 27, 2008.  The Holder is advised to seek professional
advice as to applicable resale restrictions.

Certificates representing the Shares issuable upon the exercise of these
Warrants shall bear a legend until the expiration of the hold period indicating
that they may not be traded before July 27, 2008.

--------------------------------------------------------------------------------



2.

At any time, or from time to time, at or prior to the Expiry Time (the “Exercise
Period”), the Holder may exercise all or any number of whole Warrants
represented hereby, upon delivering to the Corporation at its principal office
noted above this Warrant Certificate, together with a duly completed and
executed subscription notice in the form attached hereto (the “Subscription
Notice”) evidencing the election (which on delivery to the Corporation shall be
irrevocable) of the Holder to exercise the number of Warrants set forth in the
Subscription Notice (which shall not be greater than the number of Warrants
represented by this Warrant Certificate as adjusted from time to time pursuant
to Sections 5 and 6 of this Warrant Certificate) and a certified cheque or bank
draft payable to the Corporation for the aggregate Exercise Price of all
Warrants being exercised. If the Holder is not exercising all Warrants
represented by this Warrant Certificate, the Holder shall be entitled to
receive, without charge, a new Warrant Certificate representing the number of
Warrants which is the difference between the number of Warrants represented by
the then original Warrant Certificate and the number of Warrants being so
exercised.

3.

The Holder shall be deemed to have become the holder of record of Shares on the
date (the “Exercise Date”) on which the Corporation has received a duly
completed Subscription Notice, delivery of the Warrant Certificate and payment
in full in respect of the Shares by way of a certified cheque, bank draft or
money order in lawful money of Canada payable to the order of IntelGenx
Technologies Corp. or its successor corporation; provided, however, that if such
date is not a business day in the City of Toronto, Ontario (a “Business Day”)
then the Shares shall be deemed to have been issued and the Holder shall be
deemed to have become the holder of record of the Shares on the next following
Business Day. Within three (3)  Business Days of the Exercise Date, the
Corporation shall issue and deliver (or cause to be delivered) to the Holder, by
registered mail or pre-paid courier to his, her or its address specified in the
register of the Corporation, one or more certificates for the appropriate number
of issued and outstanding Shares.

4.

The Corporation covenants and agrees that, until the Expiry Time, while any of
the Warrants represented by this Warrant Certificate shall be outstanding; (a)
 it shall reserve and there shall remain unissued out of its authorized capital
a sufficient number of Shares to satisfy the right of purchase herein provided,
as such right of purchase may be adjusted pursuant to Sections 5 and 6 of this
Warrant Certificate; (b) all Shares which shall be issued upon the exercise of
the right to purchase herein provided for, upon payment therefor of the amount
at which such Shares may at the time be purchased pursuant to the provisions
hereof, shall be issued as fully paid and non-assessable shares and the holders
thereof shall not be liable to the Corporation or its creditors in respect
thereof; (c) the Corporation shall make all requisite filings under the
Securities Act (Ontario) and the regulations made thereunder including those
necessary to remain a reporting issuer not in default of any requirement of such
act and regulations; and (d) the Corporation shall use all reasonable efforts to
preserve and maintain its corporate existence.

5.

The Liquidity Conditions shall be satisfied upon the satisfaction of the latest
of the following conditions (the “Liquidity Conditions”): (i) the Shares being
listed and commence trading on either the Toronto Stock Exchange or the TSX
Venture Exchange; and (ii) the effectiveness of a resale registration statement
filed with the U.S. Securities and Exchange Commission with respect to the
resale in the United States of the Shares.  

6.

If the Liquidity Conditions are not satisfied by July 27, 2008 (the “Penalty
Date”), the Warrants shall be exercisable for Shares on the terms and conditions
herein, but that the Exercise Price shall be US$0.93.

--------------------------------------------------------------------------------



7.

The Exercise Price and the number of Shares purchasable upon exercise shall be
subject to adjustment from time to time in the events and in the manner provided
as follows:

(a)

Share Reorganization. If during the Exercise Period the Corporation shall:

(i)

issue Shares or securities exchangeable for or convertible into Shares to
holders of all or substantially all of its then outstanding Shares by way of
stock dividend or other distribution, or

(ii)

subdivide, redivide or change its outstanding Shares into a greater number of
Shares, or

(iii)

consolidate, reduce or combine its outstanding Shares into a lesser number of
Shares,

(any of such events in these paragraphs (i), (ii) and (iii) being a “Share
Reorganization”), then the Exercise Price shall be adjusted as of the effective
date or record date, as the case may be, at which the holders of Shares are
determined for the purpose of the Share Reorganization by multiplying the
Exercise Price in effect immediately prior to such effective date or record date
by a fraction, the numerator of which shall be the number of Shares outstanding
on such effective date or record date before giving effect to such Share
Reorganization and the denominator of which shall be the number of Shares
outstanding as of the effective date or record date after giving effect to such
Share Reorganization (including, in the case where securities exchangeable for
or convertible into Shares are distributed, the number of Shares that would have
been outstanding had such securities been fully exchanged for or converted into
Shares on such record date or effective date). From and after any adjustment of
the Exercise Price pursuant to this Section 7(a), the number of Shares
purchasable pursuant to this Warrant Certificate shall be adjusted
contemporaneously with the adjustment of the Exercise Price by multiplying the
number of Shares then otherwise purchasable on the exercise thereof by a
fraction, the numerator of which shall be the Exercise Price in effect
immediately prior to the adjustment and the denominator of which shall be the
Exercise Price resulting from such adjustment.

(b)

Rights Offering. If and whenever during the Exercise Period the Corporation
shall fix a record date for the issue of rights, options or warrants to all or
substantially all of the holders of Shares under which such holders are
entitled, during a period expiring not more than 45 days after the record date
for such issue (“Rights Period”), to subscribe for or purchase Shares or
securities exchangeable for or convertible into Shares at a price per share to
the holder (or having a conversion price or exchange price per Share) of less
than 95% of the Current Market Price (as defined in Section 8 hereof) for the
Shares on such record date (any of such events being called a “Rights
Offering”), then the Exercise Price shall be adjusted effective immediately
after the end of the Rights Period to a price determined by multiplying the
Exercise Price in effect immediately prior to the end of the Rights Period by a
fraction:

(i)

the numerator of which shall be the aggregate of:

(A)

the number of Shares outstanding as of the record date for the Rights Offering,
and

(B)

a number determined by dividing either

I.

the product of the number of Shares issued or subscribed for during the Rights
Period and the price at which such Shares are offered,

or, as the case may be,

II.

the product of the exchange or conversion price per share of such securities
offered and the number of Shares for or into which the securities so offered
pursuant to the Rights Offering have been exchanged or converted during the
Rights Period,

by the Current Market Price of the Shares as of the record date for the Rights
Offering; and

--------------------------------------------------------------------------------



(ii)

the denominator of which shall be the number of Shares outstanding after giving
effect to the Rights Offering and including the number of Shares actually issued
or subscribed for during the Rights Period upon exercise of the rights, warrants
or options under the Rights Offering or upon the exercise of the exchange or
conversion rights contained in such exchangeable or convertible securities under
the Rights Offering.

If the Holder has exercised any of the Warrants during the period beginning
immediately after the record date for a Rights Offering and ending on the last
day of the Rights Period, the Holder shall, in addition to the Shares to which
the Holder is otherwise entitled upon such exercise in accordance with Section 2
hereof, be entitled to that number of additional Shares equal to the result
obtained when the difference, if any, resulting from the subtraction of the
Exercise Price as adjusted for such Rights Offering pursuant to this Section
7(b) from the Exercise Price in effect immediately prior to the end of such
Rights Offering is multiplied by the number of Shares purchased upon exercise of
the Warrants held by such Holder during such period, and the resulting product
is divided by the Exercise Price as adjusted for such Rights Offering pursuant
to this Section 7(b); provided that the provisions of Section 11 shall be
applicable to any fractional interest in a Share to which such Holder might
otherwise be entitled under the foregoing provisions of this Section 7(b). Such
additional Shares shall be deemed to have been issued to the Holder immediately
following the end of the Rights Period and a certificate for such additional
Shares shall be delivered to such Holder within three (3) Business Days
following the end of the Rights Period.

(c)

Special Distribution. If and whenever during the Exercise Period the Corporation
shall issue or distribute to all or to substantially all the holders of the
Shares:

(i)

securities of the Corporation including shares, rights, options or warrants to
acquire shares of any class or securities exchangeable for or convertible into
or exchangeable into any such shares or cash, property or assets and including
evidences of its indebtedness, or

(ii)

any cash, property or other assets,

and if such issuance or distribution does not constitute dividends paid in the
ordinary course, a Share Reorganization or a Rights Offering (any of such
non-excluded events being herein called a “Special Distribution”), the number of
Shares to be issued by the Corporation under the Warrants shall, at the time of
exercise, be appropriately adjusted and the Holder shall receive, in lieu of the
number of Shares in respect of which the right is then being exercised, the
aggregate number of Shares or other securities or property that the Holder would
have been entitled to receive as a result of such event if, on the record date
therefor, the Holder had been the registered holder of the number of Shares to
which the Holder was theretofore entitled upon the exercise of the Warrants.

(d)

Capital Reorganization. If and whenever during the Exercise Period there shall
be a reclassification of Shares at any time outstanding or a change of the
Shares into other shares or into other securities (other than a Share
Reorganization), or a consolidation, amalgamation, arrangement or merger of the
Corporation with or into any other corporation or other entity (other than a
consolidation, amalgamation, arrangement or merger which does not result in any
reclassification of the outstanding Shares or a change of the Shares into other
securities), or a transfer of the undertaking or assets of the Corporation as an
entirety or substantially as an entirety to another corporation or other entity
(any of such events being herein called a “Capital Reorganization”), the Holder,
where he has not exercised the right of subscription and purchase under this
Warrant Certificate prior to the effective date or record date, as the case may
be, of such Capital Reorganization, shall be entitled to receive, and shall
accept upon the exercise of such right for the same aggregate consideration, in
lieu of the number of Shares to which such holder was theretofore entitled upon
such exercise, the aggregate number of shares, other securities or other
property which such holder would have been entitled to receive as a result of
such Capital Reorganization if, on the effective date thereof, he had been the
registered holder of the number of Shares to which such holder was theretofore
entitled to subscribe for and purchase; provided however, that no such Capital
Reorganization shall be carried into effect unless all necessary steps shall
have been taken to so entitle the Holder. If determined appropriate by the board
of directors of the Corporation, acting reasonably and in good faith, and
subject to the prior written approval of the principal Canadian stock exchange
or over-the-counter market on which the Shares are then listed or quoted for
trading, appropriate adjustments shall be made as a result of any such Capital
Reorganization in the application of the provisions set forth in this Section 7
with respect to the rights and interests thereafter of the Holder to the end
that the provisions set forth in this Section 7 shall thereafter correspondingly
be made applicable as nearly as may reasonably be in relation to any shares,
other securities or other property thereafter deliverable upon the exercise of
any Warrant. Any such adjustments shall be made by and set forth in terms and
conditions supplemental hereto approved by the board of directors of the
Corporation, acting reasonably and in good faith.

--------------------------------------------------------------------------------



(e)

If and whenever at any time after the date hereof and prior to the Expiry Time,
the Corporation takes any action affecting its Shares to which the foregoing
provisions of this Section 7, in the opinion of the board of directors of the
Corporation, acting reasonably and in good faith, are not strictly applicable,
or if strictly applicable would not fairly adjust the rights of the Holder
against dilution in accordance with the intent and purposes thereof, or would
otherwise materially affect the rights of the Holder hereunder, then the
Corporation shall execute and deliver to the Holder an amendment hereto
providing for an adjustment in the application of such provisions so as to
adjust such rights as aforesaid in such a manner as the board of directors of
the Corporation may determine to be equitable in the circumstances, acting
reasonably and in good faith. The failure of the taking of action by the board
of directors of the Corporation to so provide for any adjustment on or prior to
the effective date of any action or occurrence giving rise to such state of
facts will be conclusive evidence that the board of directors has determined
that it is equitable to make no adjustment in the circumstances.

8.

The following rules and procedures shall be applicable to the adjustments made
pursuant to Section 7:

(a)

The adjustments provided for in Section 7 are cumulative, and shall, in the case
of adjustments to the Exercise Price be computed to the nearest one-tenth of one
cent and shall be made successively whenever an event referred to therein shall
occur, subject to the following paragraphs of this Section 8.

(b)

No adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least 1% in the prevailing Exercise Price and no
adjustment shall be made in the number of Shares purchasable upon exercise of
this Warrant unless it would result in a change of at least one one-hundredth of
a Share; provided, however, that any adjustments which, except for the
provisions of this Section 8(b) would otherwise have been required to be made,
shall be carried forward and taken into account in any subsequent adjustment.

(c)

No adjustment in the Exercise Price or in the number of Shares purchasable upon
exercise of Warrants shall be made in respect of any event described in Section
7, other than the events referred to in Sections 7(a)(ii) and (iii), if the
Holder is entitled to participate in such event on the same terms, mutatis
mutandis, as if it had exercised its Warrants prior to or on the effective date
or record date of such event. The terms of the participation of the Holder in
such event shall be subject to the prior written approval of the principal
Canadian stock exchange or over-the-counter market on which the Shares are then
listed or quoted for trading.

(d)

No adjustment in the Exercise Price shall be made pursuant to Section 7 in
respect of the issue from time to time:

(i)

of Shares purchasable on exercise of the Warrants represented by or issued
concurrently with this Warrant Certificate;

(ii)

in respect of the issue from time to time as dividends paid in the ordinary
course of Shares to holders of Shares who exercise an option or election to
receive substantially equivalent dividends in Shares in lieu of receiving a cash
dividend pursuant to a dividend reinvestment plan or similar plan adopted by the
Corporation in accordance with the requirements of the principal Canadian stock
exchange or over-the-counter market on which the Shares are then listed or
quoted for trading and applicable securities laws;

--------------------------------------------------------------------------------



(iii)

of Shares pursuant to any stock option plan, stock purchase plan or benefit plan
in force at the date hereof for directors, officers, employees, advisers or
consultants of the Corporation, as such option or plan is amended or superseded
from time to time in accordance with the requirements of the principal Canadian
stock exchange or over-the-counter market on which the Shares are then listed or
quoted for trading and applicable securities laws, and such other stock option
plan, stock purchase plan or benefit plan as may be adopted by the Corporation
in accordance with the requirements of the principal Canadian stock exchange or
over-the-counter market on which the Shares are then listed or quoted for
trading and applicable securities laws;

(iv)

the payment of interest on any outstanding notes;

(v)

the issuance of securities in connection with strategic license agreements and
other partnering arrangements; or

(vi)

full or partial consideration in connection with a strategic merger,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity;

and any such issue shall be deemed not to be a Share Reorganization or Capital
Reorganization.

(e)

If the Corporation shall set a record date to determine the holders of the
Shares for the purpose of entitling them to receive any dividend or distribution
or any subscription or purchase rights and shall, thereafter and before the
distribution to such shareholders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Shares purchasable upon exercise of any
Warrant shall be required by reason of the setting of such record date.

(f)

As a condition precedent to the taking of any action which would require any
adjustment in any of the subscription rights pursuant to this Warrant
Certificate, including the Exercise Price and the number or class of shares or
other securities which are to be received upon the exercise thereof, the
Corporation shall take any corporate action which may be necessary in order that
the Corporation have unissued and reserved in its authorized capital and may
validly and legally issue as fully paid and non-assessable all the shares or
other securities which the holder of such Warrant Certificate is entitled to
receive on the full exercise thereof in accordance with the provisions hereof.

(g)

For the purposes of this Warrant Certificate, “Current Market Price” of a Share
at any date shall be calculated as the price per Share equal to the weighted
average price at which the Shares have traded in the principal Canadian stock
exchange or, if the Shares are not listed, the over-the-counter market, on which
the Shares are then listed or posted for trading during the 20 consecutive
trading days (on each of which at least 500 Shares are traded in board lots)
ending on the fifth trading day immediately prior to such date as reported by
such market or exchange in which the Shares are then trading or quoted. If the
Shares are not then traded in the over-the-counter market or on a recognized
Canadian stock exchange, the Current Market Price of the Shares shall be fair
market value of the Shares as determined by a nationally or internationally
recognized investment dealer or investment banker.

(h)

In the absence of a resolution of the board of directors of the Corporation
fixing a record date for any dividend or distribution referred to in Section
7(a)(i) or any Rights Offering or Special Distribution, the Corporation shall be
deemed to have fixed as the record date therefor the date on which such dividend
or distribution is effected.

--------------------------------------------------------------------------------



(i)

Any question or dispute that at any time or from time to time arises with
respect to the amount of any adjustment to the Exercise Price or other
adjustments pursuant to Section 7 shall be conclusively determined by a firm of
independent chartered accountants (who may be the Corporation’s auditors) and
shall be binding upon the Corporation and the Holder. Notwithstanding the
foregoing, such determination shall be subject to the prior written approval of
the principal Canadian stock exchange or over-the-counter market on which the
Shares are then listed or quoted for trading. In the event that any such
determination is made, the Corporation shall notify the Holder in the manner
contemplated in Section 21 describing such determination.

9.

On the happening of each and every such event set out in Section 7, the
applicable provisions of this Warrant Certificate, including the Exercise Price,
shall, ipso facto, be deemed to be amended accordingly and the Corporation shall
take all necessary action so as to comply with such provisions as so amended.

10.

In any case in which Section 7 shall require that an adjustment shall be
effective immediately after a record date for an event referred to herein, the
Corporation may defer, until the occurrence of such an event:

(a)

issuing to the holder of any Warrant exercised after such record date and before
the occurrence of such event, the additional Shares issuable upon such exercise
by reason of the adjustment required by such event, and

(b)

delivering to such holder any distributions declared with respect to such
additional Shares after such Exercise Date and before such event;

provided, however, that the Corporation shall deliver or cause to be delivered
to such holder, an appropriate instrument evidencing such holder’s right, upon
the occurrence of the event requiring the adjustment, to an adjustment in the
Exercise Price or the number of Shares purchasable on the exercise of any
Warrant and to such distributions declared with respect to any additional Shares
issuable on the exercise of any Warrant.

11.

At least 10 Business Days prior to the effective date or record date, as the
case may be, of any event which requires or might require adjustment in any of
the subscription rights pursuant to this Warrant Certificate, including the
Exercise Price and the number of Shares which are purchasable upon the exercise
thereof, or such longer period of notice as the Corporation shall be required to
provide holders of Shares in respect of any such event, the Corporation shall
notify the Holder of the particulars of such event and, if determinable, the
required adjustment and the computation of such adjustment. In case any
adjustment for which such notice has been given is not then determinable, the
Corporation shall promptly after such adjustment is determinable notify the
Holder of the adjustment and the computation of such adjustment.

12.

The Corporation shall maintain at its principal office a register of holders in
which shall be entered the names and addresses of the holders of the Warrants
and of the number of Warrants held by them.  Such register shall be open at all
reasonable times for inspection by the Holder.  The Corporation shall notify the
Holder forthwith of any change of address of the principal office of the
Corporation.

13.

The Corporation shall not be required to issue fractional Shares in satisfaction
of its obligations hereunder. If any fractional interest in a Share would,
except for the provisions of this Section 13, be deliverable upon the exercise
of a Warrant, the Corporation shall in lieu of delivering the fractional Shares
therefor satisfy the right to receive such fractional interest by payment to the
holder of such Warrant of an amount in cash equal (computed in the case of a
fraction of a cent to the next lower cent) to the value of the right to acquire
such fractional interest on the basis of the Current Market Price at the
Exercise Date.

14.

Subject as herein provided, all or any of the rights conferred upon the Holder
by the terms hereof may be enforced by the Holder by appropriate legal
proceedings.

15.

The registered Holder of this Warrant Certificate may at any time up to and
including the Expiry Time, upon the surrender hereof to the Corporation at its
principal office, exchange this Warrant Certificate for one or more Warrant
Certificates entitling the Holder to subscribe in the aggregate for the same
number of Shares as is expressed in this Warrant Certificate. Any Warrant
Certificate tendered for exchange shall be surrendered to the Corporation and
cancelled.

--------------------------------------------------------------------------------



16.

If this Warrant Certificate becomes stolen, lost, mutilated or destroyed, the
Corporation shall, on such terms as it may in its discretion acting reasonably
impose, issue and deliver to the Holder a new Warrant Certificate of like
denomination, tenor and date as the Warrant Certificate so stolen, lost,
mutilated or destroyed.

17.

This Warrant Certificate and the Warrants represented hereby are transferable
subject to compliance with all applicable laws.

18.

No transfer of Warrants shall be valid unless made by the Holder or its
executors, administrators or other legal representatives or its attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Corporation upon compliance with such reasonable requirements as the Corporation
may prescribe, including compliance with all applicable securities legislation,
and recorded on the register of holders of CW Warrants maintained by the
Corporation, nor until stamp or governmental or other charges arising by reason
of such transfer have been paid.  The transferee of a Warrant shall, after a
form of transfer, as annexed hereto as Schedule “A” is duly completed and the
Warrant is lodged with the Corporation and upon compliance with all other
reasonable requirements of the Corporation and the transferor or any previous
holder of such Warrant, save in respect of equities of which the Corporation is
required to take notice by statute or by order of a court of competent
jurisdiction.  The Corporation may treat the registered holder of any Warrant
certificate as the absolute owner of the Warrants represented thereby for all
purposes, and the Corporation shall not be affected by any notice or knowledge
to the contrary except where the Corporation is required to take notice by
statute or by order of a court of competent jurisdiction.  Nothing contained
herein shall confer any right upon the registered holder hereof or any other
person to subscribe for or purchase any shares of the Corporation at any time
subsequent to the Expiry Time.  Nothing herein contained or done pursuant hereto
shall obligate the Holder to purchase or pay for or the Corporation to issue any
securities except those Shares in respect of which the Holder shall have
exercised its right to purchase hereunder in the manner provided herein.  All
warrants of the Corporation shall rank pari passu, notwithstanding the actual
date of the issue thereof.  After the Expiry Time this Warrant Certificate and
all rights hereunder shall be void and of no value.

19.

Except as expressly set out herein, the holding of this Warrant Certificate or
the Warrants represented hereby shall not constitute a Holder hereof a holder of
Shares nor entitle it to any right of interest in respect thereof.

20.

If any one or more of the provisions or parts thereof contained in this Warrant
should be or become invalid, illegal or unenforceable in any respect in any
jurisdiction, the remaining provisions or parts thereof contained herein shall
be and shall be conclusively deemed to be, as to such jurisdiction, severable
therefrom and:

(a)

the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and

(b)

the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Warrant in any jurisdiction shall not affect or impair such
provision or part thereof or any other provisions of this Warrant in any other
jurisdiction.

21.

Any notice, document or communication required or permitted by this Warrant to
be given by a party hereto shall be in writing and is sufficiently given if
delivered personally, or if sent by prepaid registered mail, or if transmitted
by any form of recorded telecommunication rested prior to transmission, to such
party addressed as follows: :

(a)

to the Holder, in the register to be maintained pursuant to section 12 hereof;
and

(b)

to the Corporation at:

IntelGenx Technologies Corp.

6425 Abrams

Ville St-Laurent, Quebec

H4S 1X9




Attention:

President

Telecopier:

(514) 331-0436

--------------------------------------------------------------------------------






2.

Time is of the essence hereof.

3.

This Warrant Certificate shall enure to the benefit of the Holder and his heirs,
executors, administrators, legal personal representatives, permitted assigns and
successors is binding upon the Corporation and its successors and assigns.

4.

This Warrant Certificate and the Warrants represented hereby shall be governed
by the laws of the State of Delaware and the federal laws of the United States
of America applicable therein.

IN WITNESS WHEREOF this Warrant Certificate has been executed on behalf of
IntelGenx Technologies Corp. as of the 27th day of March, 2008.




INTELGENX TECHNOLOGIES CORP.     By:    /s/ Horst G. Zerbe

Horst G. Zerbe

President and Chief Executive Officer




--------------------------------------------------------------------------------